



EXHIBIT 10.29


imagea05.jpg [imagea05.jpg]


Joseph Voelker
SVP, Chief Human Resources Officer
Stanley Black & Decker
1000 Stanley Drive, New Britain, CT 06053
T (860) 827- 3871



April 1, 2019


Robert Blackburn
                                           
                                           




Dear Robert,
I am pleased to offer you the position of Senior Vice President, Global
Operations at Stanley Black & Decker, Inc. We anticipate you will be designated
as an Executive Officer, subject to board approval. This is a full time,
salaried exempt position, based initially in New Britain, CT with possible
future relocation to Towson, MD. You will report directly to Don Allan, EVP and
CFO, with an expected eventual transition to Jim Loree, CEO. Your annual base
salary will be $550,000, paid monthly.
TARGETED START DATE: Your anticipated start date is May 1, 2019. The
finalization of your start date will be determined once the contingencies in
this offer have been satisfactorily met.
SIGN-ON BONUS: On joining the Company, you will receive a one-time sign-on bonus
of $300,000, subject to applicable taxes and withholdings. If within two years
of the date you commence work for Stanley Black & Decker you voluntarily
terminate your employment, or your employment is terminated by the Company for
violation of Company rules, or misconduct, you shall repay to the Company the
net amount (i.e. the amount initially disbursed to you after deduction for all
applicable US taxes) of this signing bonus at the time of such termination.


ANNUAL BONUS INCENTIVE: You will participate in the Corporate Management
Incentive Compensation Program (MICP) Level 1A per the terms and conditions of
the plan. Your target bonus is 75% of your base salary with a 150% maximum of
your base salary, payable in the spring following each MICP plan year. You will
receive a full year 2019 MICP bonus to the extent earned based upon business
performance in relation to the Corporate plan metrics. MICP participants are
required to sign and return a restrictive covenant agreement, which is attached
to this offer letter.


LONG-TERM INCENTIVES:


As part of your annual compensation package, you will be eligible to participate
in the Annual Equity Award Program and Long-Term Performance Award Program
(LTPAP).


Annual Equity Grant: Equity grants are typically made in December of each year.
For your 2019 December grant, your target will be approximately $816,000 of fair
value at the grant date, expected to be comprised of a mix of Stock Options and
Restricted Stock Units (RSUs). Specific grant levels are subject to annual
review by the Board of Directors. These grants will typically vest in 25%
increments over four years.


Long-Term Performance Award: LTPAP grants are typically made in February of each
year. This Program is intended to provide financial rewards for specified
full-time members of the Stanley Black & Decker executive team, provided
specific corporate goals are achieved during the Program’s three-year
measurement period. For your 2019 February grant, your target will be 100% of
your base salary with a 200% maximum of your base salary, payable in shares
after the completion of the three-year performance period to the extent the
performance goals are achieved.







--------------------------------------------------------------------------------







RELOCATION: The Company will pay for up to one month of temporary housing
associated with your initial move to CT to enable you time to secure rental
housing. The Company will pay reasonable and customary relocation costs for your
eventual move from Germany to the United States, which will occur when your
permanent work location (CT or MD) is determined. Once determined, customary
relocation benefits will be provided at that time including Company-paid
incremental selling costs, shipment of your family’s belongings to the US,
house-hunting trip etc. In addition, the Company will pay for a once per month
trip to Germany to visit your family (the “Interim Travel Benefit”) until such
time that they permanently relocate to the US, not to exceed a two year period
from your date of hire. If within two years of the date when the Company paid
for each of the relocation benefits outlined in this section, aside from the one
month temporary housing and the Interim Travel Benefit, you voluntarily
terminate your employment, or your employment is terminated by the Company for
violation of Company rules, or misconduct, you shall repay to the Company the
full gross amount of each relocation benefit at the time of such termination.


BENEFITS: You are eligible for 4 weeks of Paid Time Off (PTO). PTO is subject to
the terms of the corporate policy. You will be eligible to enroll for medical,
dental, vision, flexible spending accounts, group legal, disability and life
insurance coverage effective on the first of the month following your date of
hire. A benefits guide is enclosed with this offer letter.


The Stanley Black & Decker Retirement Account Plan will become effective on the
first of the month following your date of hire. The plan provides a competitive
retirement benefit and has two components. The Retirement Account Plan offers a
401K savings vehicle for you to save on a pre-tax basis with a Company match of
50% on employee pre-tax contributions up to 7% of your pay and a competitive
investment fund line-up. In addition, the Retirement Account Plan provides a
Core allocation to an account for you regardless of your own contributions.
Stanley Black & Decker will make a Core allocation to your account of 2%, 4% or
6% of your pay based on your age (2% to age 39, 4% ages 40-54, and 6% age 55 and
above).


PERQUISITES: You will be eligible for the following perquisites as described in
the enclosed Executive Compensation Booklet.


Stanley Black & Decker (SBD) Home Security System: You are eligible for an SBD
home security system with a reimbursement value (installation and equipment) up
to $30,000, which will include monthly monitoring, preventative maintenance and
repair costs.


SBD Company Products: You are eligible to receive up to $5,000 per year in SBD
Company products (at standard cost).


Executive Life Insurance Program: Death benefit of 3X base salary and retirement
cash funding if at the time of termination, you have 10 years of service and are
age 55 or older.


Executive Long-Term Disability Insurance: Monthly LTD Benefit for qualifying
disabilities equal to up to 60% of Monthly Earnings (a maximum of $35,000
monthly)


Executive Physical Program: An annual comprehensive medical examination and
appropriate screening with an annual allowance up to $5,000.


Executive Financial and Estate Planning Program: Financial planning services
with a professional of your choice with an annual allowance up to $15,000.


STOCK OWNERSHIP, CHANGE IN CONTROL, AND SEPARATION: As an Executive Officer, you
will be subject to the attached Stock Ownership Guidelines. The ownership target
of Company stock is three times your base salary.


Shortly after you join the Company, subject to board approval, we expect to
execute a Change in Control agreement that will provide you with a 2.5x total
cash benefit (base salary + average 3-year bonus) upon a double trigger event
(i.e., Change in Control and involuntary termination).


In the event the Company terminates your employment involuntarily, in the
absence of your violation of Company rules or misconduct, you will be entitled
to one year of base salary as severance during which time life, health and
welfare benefits shall continue as if you were actively employed, whereas
disability coervage, as well as certain





--------------------------------------------------------------------------------





voluntary and retirement benefits, will cease upon termination. In addition, you
would receive a pro-rated annual bonus payout, to the extent earned in relation
to the performance metrics, based on the number of complete months of your
active service during the year of any such involuntary termination without
cause.


OTHER: Please be aware that your employment at Stanley Black & Decker will be
strictly on an “at-will” basis and as such is terminable by either the Company
or you at any time and for any reason. Stanley Black & Decker does not recognize
any contract of employment in the U.S. unless it is reduced to writing and
signed by an Officer of Stanley Black & Decker. Specific terms and conditions of
the various benefits are governed by program documents and policies, which are
subject to periodic update.


Commencing employment is contingent upon successful:


1.
Submission of completed Pre-Employment forms, including the Invention and
Confidentiality Agreement;

2.
Pre-employment drug screen;

3.
Background check;

4.
Evidence of your authorization to legally work in the U.S. in accordance with
Immigration and Naturalization Act (Form I-9);

5.
Return of the signed MICP Restrictive Covenant Agreement

6.
Return of the signed Made in the USA Acknowledgement Agreement





We are delighted that you will be joining Stanley Black & Decker! There’s a lot
of exciting work to be done and we know that you’ll make a great contribution to
our success. If you have any questions, please do not hesitate to call me at
(860) 827-3817.




Sincerely,










Joseph Voelker
SVP and Chief Human Resources Officer


I, _______________________________________ hereby accept the offer of employment
as presented above on
(print name)
this ____________ day of ___________ 2019. I understand that this letter sets
forth the entire agreement


between myself and Stanley Black & Decker, Inc. regarding my offer of
employment, and fully supersedes any


other agreements, understandings, or promises from any representative of the
Company.


Signature: __________________________________________


Enclosures:
Benefits Guide
Restrictive Covenant
Made in the USA Acknowledgement Form
Executive Compensation Booklet
Stock Ownership Guidelines





